NO. 12-09-00001-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS
MARCUS TAYLOR,                                  '    APPEAL FROM THE 87TH
APPELLANT

V.                                              '    JUDICIAL DISTRICT COURT OF

CO #4 MARLIH C. WRITE,
CO #1 JAMES D. THOMPSON,
CO #5 ARTHUR STACY,                             '    ANDERSON COUNTY, TEXAS
WARDEN EDDIE D. BAKER,
V.L. BRISHER, AND AN UNNAMED
GRIEVANCE COORDINATOR,
APPELLEES

                                  MEMORANDUM OPINION
       Marcus Taylor, an inmate in the Texas Department of Criminal Justice (ATDCJ@),
proceeding pro se, appeals the dismissal of his in forma pauperis suit against CO #4
Marlih C. Write, CO #1 James D. Thompson, CO #5 Arthur Stacy, Warden Eddie D.
Baker, V.L. Brisher, and an unnamed “Grievance Coordinator.” In one issue, Taylor
argues that the trial court improperly dismissed his suit pursuant to Texas Civil Practice
and Remedies Code, section 14.003. We affirm.


                                      BACKGROUND
       Taylor is an inmate. While incarcerated, Taylor filed a civil suit against Write,
Thompson, Stacy, Baker, Brisher, and the unnamed grievance coordinator (collectively
AAppellees@). In his lawsuit, Taylor alleged that Appellees are liable to him for the theft
of his personal property that had a sentimental value of five hundred dollars. By his suit,
Taylor sought recovery for “mental anguish, stress, pro se litigant fees, award in
attorney’s fees, injunctive relief, preliminary injunctive relief, physical injuries, punitive
damages, actual damages, actual injuries, etc., etc.”
        On December 11, 2008, without conducting a hearing, the trial court dismissed
Taylor=s suit “as frivolous.” This appeal followed.

                          DISMISSAL PURSUANT TO TEXAS CIVIL PRACTICE
                                AND REMEDIES CODE CHAPTER 14

        In his sole issue, Taylor argues that the trial court’s dismissal was improper.1 We
review the trial court’s dismissal of an in forma pauperis suit under an abuse of discretion
standard. Hickson v. Moya, 926 S.W.2d 397, 398 (Tex. App.–Waco 1996, no writ). A
trial court abuses its discretion if it acts arbitrarily, capriciously, and without reference to
any guiding rules or principles. Lentworth v. Trahan, 981 S.W.2d 720, 722 (Tex. App.–
Houston [1st Dist.] 1998, no pet.). We will affirm a dismissal if it was proper under any
legal theory. Johnson v. Lynaugh, 796 S.W.2d 705, 706–07 (Tex. 1990); Birdo v.
Ament, 814 S.W.2d 808, 810 (Tex. App.–Waco 1991, writ denied). The trial courts are
given broad discretion to determine whether a case should be dismissed because (1)
prisoners have a strong incentive to litigate; (2) the government bears the cost of an in
forma pauperis suit; (3) sanctions are not effective; and (4) the dismissal of
unmeritorious claims accrues to the benefit of state officials, courts, and meritorious
claimants.    See Williams v. Tex. Dep’t of Criminal Justice–Institutional Div., 176
S.W.3d 590, 593 (Tex. App–Tyler 2005, pet. denied); Montana v. Patterson, 894 S.W.2d
812, 814–15 (Tex. App.–Tyler 1994, no writ).
        Chapter 14 of the Texas Civil Practice and Remedies Code controls suits brought
by an inmate in which the inmate has filed an affidavit or unsworn declaration of inability
to pay costs.2 TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a) (Vernon 2002); Williams,
176 S.W.3d at 593; Hickson, 926 S.W.2d at 398. Section 14.003 provides that a trial
court may dismiss a claim before or after service of process if the court finds that the
claim is frivolous or malicious. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.003(a)(2)


        1
         We have construed Taylor=s issues liberally in the interest of justice. See Walker v. Thornton,
67 S.W.3d 475, 478 (Tex. App.–Texarkana 2002, no pet.).
        2
        Chapter 14 does not apply to suits brought under the Texas Family Code. TEX. CIV. PRAC. &
REM. CODE ANN. § 14.002(b) (Vernon 2002).


                                                   2
(Vernon 2002). In determining whether a claim is frivolous or malicious, a trial court
may consider whether the claim is substantially similar to a previous claim filed by the
inmate because the claim arises out of the Asame operative facts.@ Id. § 14.003(b)(4). To
enable a trial court to determine whether the suit is substantially similar to a previous one,
an inmate is required to file a separate affidavit or unsworn declaration describing all
other suits the inmate has brought and stating the Aoperative facts@ upon which relief was
sought. Id. at 14.004(a)(2)(A).
         In the case at hand, Taylor wholly failed to file a document satisfying the mandate
of section 14.004(a). The burden to provide such information rests on the pro se litigant.
See, e.g., Clark v. J.W. Estelle Unit, 23 S.W.3d 420, 422 (Tex. App.–Houston [1st Dist.]
2000, pet. denied) (refusing to hold that trial court must sift through numerous documents
to find information required by section 14.004). Therefore, because Taylor did not
comply with the mandatory requirements of section 14.004(a), the trial court could have
properly assumed Taylor had previously filed substantially similar suits and that his suit
was, therefore, frivolous. See Hall v. Treon, 39 S.W.3d 722, 724 (Tex. App.–Beaumont
2001, no pet.). Accordingly, we hold that the trial court did not abuse its discretion when
it dismissed Taylor’s suit. Id. Taylor=s sole issue is overruled.

                                               DISPOSITION
         Having overruled Taylor=s sole issue, we affirm the trial court=s order of
dismissal.
                                                                    JAMES T. WORTHEN
                                                                        Chief Justice


Opinion delivered January 29, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)




                                                      3